V icente         Reyes
Prisoner          ID    1427158
TDCJ-ID,          Polunsky             Unit
Livingston,             texas          77351

Keith       Hottle,          Clerk
Fourth          Court       of    Appeals
300       Dolorosa,          Suite          3200
San       Antonio,          Texas       78205


Re:       document          copy


Dear       Mr.    Hottle,

Thank       you       for    taking             the          time       to    review          this       letter.

I    would       like       to    purchase                   from       your       office          an
uncertified             copy       of       the          Supplemental                Clerk's             Record
filed       for       purpose          of       a    2012             appellate          case.


The       case    arose          from       trial                cause       2006-CR-6988,                State          v.
Reyes,          and    was       assigned                appellate             case       number
04-12-00267-CR, Reyes v. State. (Not to                                                       be confused
withe the original appeal of same trial                                                       cause, which
was       numbered          and    styled                04-07-00203-CR,                      Reyes       v-..State.)

Can       you    please,          at    your             earliest             convenience,                tell       me
the       cost    of    a    copy       of          the          Supplemental             Clerk's             Record
in    the       referenced             case?


I    am    asking       for       cost          of       a       hard    copy -      I    also          ask    that
your       price quote apply                         to          2-page-per-page-side                         and
each       copy page printed                         on          both    sides-          In    other          words,
am    asking          for    ther       to          be       4       pages    of    the       original          on
each       physical          page       of          the          copy.


I    hope       this    request             is       clearly             expressed.                Upon       receipt
of    your       price       quote          I       shall             arrange       for       my    family          to
forward          payment          directly                   to       your    office          along       woth
the       appropriate             information                         again.


Please          let    me    take       this             o
                                                         opportuni ty               to    say       I    hope       you
and       your    staff          are    having                   a    great    summer.


Respectfully


Vicente          Reyes.


?.S. This             request is                made             by letter and                not by          phone
because I             am at this                time             incarcerated.                Again,          thank
you       very    much       for       your          time.
                                                                IWI-JtN. S I 1   1 l<w..<..«J- I -v,-! <
Vicente Reyes
Prisoner   ID 1427158
TDCj-id,   Polunsky Unit                                               ID AUG 2015 PM 5 L
3a?2 FH 350 South
Livingston,   Texas 77351

                                                                                                                 i' '"■/■ --

                                                   Keith        Hottle,              Clerk
                                                   Fourth         Court           of      Appeals
                                                   300        Dolorosa,              Suite           3200   s      ^■■VT,
                                                   San Antonio,                   Texas           78205             >•., ■
                                                                                                            to


LEGAL




                            /*-**'": :1— -i: : J3 /**-**■*■